Citation Nr: 1719440	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  05-28 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for arthritis of multiple joints including the fingers, hands, wrists, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014, March 2015, and July 2016.

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay that results in remanding the claim but finds that such is necessary before a full and fair adjudication of the claim may be undertaken.  The Board remanded this claim in order to obtain an addendum from the October 2015 VA examiner.  The examiner submitted an addendum opinion in November 2016.  The Board finds that the addendum opinion fully complied with the remand instructions. 

However, in the Veteran's March 2017 Brief, he argued that his arthritis of multiple joints could be service connected on a secondary basis, as he contends that it is caused or aggravated by his service connected disabilities (right shoulder, left ankle, back, or knee disabilities).  

The Board finds that the question of entitlement to service connection on a  secondary basis has not been addressed.  Consequently, an opinion is needed to address this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum from the October 2015 VA examiner.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any hand, wrist, finger or foot disability was caused by, or aggravated by, his service connected right shoulder, left ankle, back, or knee disabilities.  Specifically, the examiner should opine as to whether the service connected disabilities resulted in overuse of the hands, wrists, fingers, or feet so as to cause or aggravate said disabilities.  

Additionally, with regard to the Veteran's left wrist, the examiner should render an additional opinion addressing: (a) whether any diagnosed left wrist disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  The examiner should note that the veteran fractured his left wrist in childhood (VBMS, 7/11/12, pgs. 3, 19).

2.  If the October 2015 VA examiner is not available, then another individual not at the Michael E. DeBakey VAMC may respond instead, upon a review of the record.  Only if deemed necessary should a new examination be arranged.   

The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability began during or is related to service, to include his frequent participation in athletics.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any hand, wrist, finger or foot disability was caused by, or aggravated by, the Veteran's service connected right shoulder, left ankle, back, or knee disabilities.  Specifically, the examiner should opine as to whether the service connected disabilities resulted in overuse of the hands, wrists, fingers, or feet so as to cause or aggravate said disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

Additionally, the examiner should address the November 2005 opinion of Dr. E. C-N.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




